                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 (DUBLIN DIVISION)


YVONNE BAKER,                                    :   Case No. 3:18-cv-75
                                                 :
               Plaintiff,                        :   Judge Dudley H. Bowen
                                                 :   Magistrate Judge Brian K. Epps
         vs.                                     :
                                                 :
PALISADES COLLECTION, LLC                        :
And COOLING & WINTER, LLC                        :
                                                 :
               Defendant.                        :


                DEFENDANTS PALISADES COLLECTION, LLC
      AND COOLING & WINTER, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT

          Defendants Palisades Collection, LLC (“Palisades”) and Cooling & Winter, LLC

(“C&W”) (collectively, “Defendants”) answer the Complaint of Plaintiff Yvonne Baker (“Ms.

Baker” or “Plaintiff”) as follows. Paragraph numbers of the Answer correspond to paragraph

numbers of the Complaint. All allegations not specifically admitted are denied.

                                       FIRST DEFENSE

                                   AS TO “JURISDICTION”

          1.    Insofar as Paragraph 1 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants do not contest subject matter jurisdiction for purposes of

this action only. Defendants deny the remaining allegations contained in Paragraph 1 of the

Complaint.

          2.    Insofar as Paragraph 2 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants do not contest subject matter jurisdiction for purposes of

this action only. Defendants deny the remaining allegations contained in Paragraph 2 of the



32741409 v1
Complaint.

          3.   Insofar as Paragraph 3 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants do not contest subject matter jurisdiction for purposes of

this action only. Defendants deny the remaining allegations contained in Paragraph 3 of the

Complaint.

          4.   Insofar as Paragraph 4 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants do not contest venue for purposes of this action only.

Defendants deny the remaining allegations contained in Paragraph 4 of the Complaint.

          5.   Insofar as Paragraph 5 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants do not contest venue for purposes of this action only.

Defendants deny the remaining allegations contained in Paragraph 5 of the Complaint.

                                      AS TO “PARTIES”

          6.   Insofar as Paragraph 6 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants admit that Plaintiff is a natural person. Defendants are

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in Paragraph 6 of the Complaint and therefore deny these allegations.

          7.   Insofar as Paragraph 7 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in Paragraph 7 of the Complaint and therefore

deny these allegations.

          8.   Defendants admit that Palisades is a debt collector for purposes of this action only.

Defendants deny the remaining allegations contained in Paragraph 8 of the Complaint.

          9.   Insofar as Paragraph 9 calls for a legal conclusion, it requires no answer. To the




32741409 v1
                                                 2
extent an answer is required, Defendants deny the allegations contained in Paragraph 9 of the

Complaint.

          10.   Defendants admit that C&W is a debt collector for purposes of this action only.

Defendants deny the remaining allegations contained in Paragraph 10 of the Complaint.

          11.   Insofar as Paragraph 11 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants deny the allegations contained in Paragraph 11 of the

Complaint.

          12.   Defendants admit the allegations contained in Paragraph 12 of the Complaint.

          13.   Defendants admit that they have used the mails and interstate commerce in the

collection of consumer debts. Defendants deny the remaining allegations contained in Paragraph

13 of the Complaint.

          14.   Defendants admit that they have contacted consumers and attempted to collect

debts from consumers in this judicial district.      Defendants deny the remaining allegations

contained in Paragraph 14 of the Complaint.

                               AS TO “STATUTORY SCHEME”

                AS TO “THE FAIR DEBT COLLECTION PRACTICES ACT”

          15.   Insofar as Paragraph 15 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants state that the FDCPA is a written document. Defendants

deny any characterization of the document because it speaks for itself. Defendants deny the

remaining allegations contained in Paragraph 15 of the Complaint.

          16.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 16 of the Complaint and therefore deny these

allegations.




32741409 v1
                                                 3
                AS TO “THE GEORGIA FAIR BUSINESS PRACTICES ACT”

          17.   Insofar as Paragraph 17 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants state that the GFBPA is a written document. Defendants

deny any characterization of the document because it speaks for itself. Defendants deny the

remaining allegations contained in Paragraph 17 of the Complaint.

          18.   Insofar as Paragraph 18 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants deny the allegations contained in Paragraph 18 of the

Complaint.

                       AS TO "FACTS COMMON TO ALL COUNTS"

          19.   Defendants admit that Plaintiff opened an account with Chase Bank USA, NA on

July 14, 1999, and Plaintiff incurred a debt on that account (the “Debt”). Defendants deny the

remaining allegations contained in Paragraph 19 of the Complaint.

          20.   Defendants admit that the Debt arose from one or more transactions. Defendants

deny the remaining allegations contained in Paragraph 20 of the Complaint.

          21.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 21 of the Complaint and therefore deny these

allegations.

          22.   Defendants admit that they engage in the collection of debts. Defendants deny the

remaining allegations contained in Paragraph 22 of the Complaint.

          23.   Defendants admit that Palisades purchased the Debt.         Defendants deny the

remaining allegations contained in Paragraph 23 of the Complaint.

          24.   Defendants admit that the Debt was in default when Palisades purchased it.

Defendants deny the remaining allegations contained in Paragraph 24 of the Complaint.




32741409 v1
                                                 4
          25.   Defendants admit the allegations contained in Paragraph 25 of the Complaint.

          26.   Defendants admit the allegations contained in Paragraph 26 of the Complaint.

          27.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 27 of the Complaint and therefore deny these

allegations.

          28.   Defendants admit the allegations contained in Paragraph 28 of the Complaint.

          29.   Defendants admit that C&W is composed of some of the same lawyers and staff as

Frederick J. Hanna & Associates. Defendants deny the remaining allegations contained in

Paragraph 29 of the Complaint.

          30.   Defendants admit that Frederick J. Hanna & Associates and C&W filed Affidavits

of Continuing Garnishment to collect on the judgment against Plaintiff. Defendants deny the

remaining allegations contained in Paragraph 30 of the Complaint.

          31.   Defendants deny the allegations contained in Paragraph 31 of the Complaint.

          32.   Defendants admit that, on September 18, 2016, C&W sent a letter to Plaintiff.

Defendants state that the letter is a written document. Defendants deny any characterization of the

document because it speaks for itself. Defendants deny the remaining allegations contained in

Paragraph 32 of the Complaint.

          33.   Defendants deny the allegations contained in Paragraph 33 of the Complaint.

          34.   Defendants deny the allegations contained in Paragraph 34 of the Complaint.

          35.   Defendants deny the allegations contained in Paragraph 35 of the Complaint.

          36.   Defendants deny the allegations contained in Paragraph 36 of the Complaint.

          37.   Defendants admit that C&W filed an Affidavit of Continuing Garnishment on

November 13, 2017. Defendants deny the remaining allegations contained in Paragraph 37 of the




32741409 v1
                                                5
Complaint.

          38.   Defendants admit that C&W filed a garnishment dismissal for a previous

garnishment. Defendants deny the remaining allegations contained in Paragraph 38 of the

Complaint.

          39.   Defendants deny the allegations contained in Paragraph 39 of the Complaint.

          40.   Defendants deny the allegations contained in Paragraph 40 of the Complaint.

          41.   Defendants deny the allegations contained in Paragraph 41 of the Complaint.

          42.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 42 of the Complaint and therefore deny these

allegations.

          43.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 43 of the Complaint and therefore deny these

allegations.

          44.   Insofar as Paragraph 44 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants admit that Plaintiff filed a traverse. Defendants deny the

remaining allegations contained in Paragraph 44 of the Complaint.

          45.   Defendants admit the allegations contained in Paragraph 45 of the Complaint.

          46.   Defendants admit the allegations contained in Paragraph 46 of the Complaint.

          47.   Defendants admit that the Court ordered the parties to exchange documents.

Defendants deny the remaining allegations contained in Paragraph 47 of the Complaint.

          48.   Defendants deny the allegations contained in Paragraph 48 of the Complaint.

          49.   Defendants deny the allegations contained in Paragraph 49 of the Complaint.




32741409 v1
                                                 6
                        AS TO “CAUSES OF ACTION
    COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §§ 1692 ET SEQ.”

          50.    Defendants repeat each answer to the preceding Paragraphs as though fully

rewritten herein.

          51.    Defendants deny the allegations contained in Paragraph 51 of the Complaint and

all subparagraphs thereunder.

          52.    Defendants deny the allegations contained in Paragraph 52 of the Complaint.

          53.    Defendants deny the allegations contained in Paragraph 53 of the Complaint.

              AS TO “COUNT II – GEORGIA FAIR BUSINESS PRACTICES ACT,
                             O.C.G.A. §§ 10-1-390 ET SEQ.”

          54.    Defendants repeat each answer to the preceding Paragraphs as though fully

rewritten herein.

          55.    Insofar as Paragraph 55 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants state that the GFBPA is a written document. Defendants

deny any characterization of the document because it speaks for itself. Defendants deny the

remaining allegations contained in Paragraph 55 of the Complaint.

          56.    Insofar as Paragraph 56 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants state that the GFBPA is a written document. Defendants

deny any characterization of the document because it speaks for itself. Defendants deny the

remaining allegations contained in Paragraph 56 of the Complaint.

          57.    Insofar as Paragraph 57 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants state that the FDCPA and GFBPA are written documents.

Defendants deny any characterization of the documents because they speak for themselves.

Defendants deny the remaining allegations contained in Paragraph 57 of the Complaint.



32741409 v1
                                                  7
          58.    Insofar as Paragraph 58 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants deny the allegations contained in Paragraph 58 of the

Complaint.

          59.    Defendants deny the allegations contained in Paragraph 59 of the Complaint.

          60.    Defendants deny the allegations contained in Paragraph 60 of the Complaint.

          61.    Insofar as Paragraph 61 calls for a legal conclusion, it requires no answer. To the

extent an answer is required, Defendants admit that C&W is not subject to the GFBPA. Defendants

deny the remaining allegations contained in Paragraph 61 of the Complaint.

                             AS TO “DEMAND FOR JURY TRIAL”

          62.    Plaintiff’s “Demand for Jury Trial” does not contain any factual allegations to

which Defendants are required to respond.

          Plaintiff’s WHEREFORE paragraph, and each subparagraph therein, does not contain any

factual allegations to which Defendants are required to respond; however, Defendants deny that

Plaintiff is entitled to any relief whatsoever.

                                        SECOND DEFENSE

          The Complaint fails to state a claim upon which relief may be granted.

                                         THIRD DEFENSE

          The Complaint may be barred by the equitable defenses of laches, unclean hands, and

equitable estoppel.

                                       FOURTH DEFENSE

          Plaintiff’s damages, if any, were caused by the acts and/or omissions of third parties for

whose conduct Defendants are not responsible.




32741409 v1
                                                  8
                                         FIFTH DEFENSE

          Plaintiff’s claims are barred or limited to the extent she has not acted to mitigate her

damages (if any).

                                         SIXTH DEFENSE

          To the extent that any violation of state or federal law took place, said violation was not

intentional and resulted from a bona fide error that occurred notwithstanding the maintenance of

procedures reasonably adapted to avoid such errors.

                                       SEVENTH DEFENSE

          Plaintiff may have waived any and all claims she may have had against Defendants.

                                        EIGHTH DEFENSE

          Plaintiff’s complaint fails to state a valid claim for attorney fees, costs, interests, or

exemplary damages. Moreover, Plaintiff’s claim for punitive damages is barred or limited under

law and/or by the procedural and substantive due process guarantees, the guarantees against the

taking of property in an arbitrary or irrational manner or without adequate compensation, the

guarantees of equal protection of the laws, and the guarantees against undue burden upon

commerce set forth in the United States Constitution and/or by state law.

                                         NINTH DEFENSE

          The Complaint may be subject to set-off against monies owed Defendants by Plaintiff.

                                         TENTH DEFENSE

          Defendants seek all fees, expenses, costs, and any legally recoverable damages from

Plaintiffs that may be available under the FDCPA, including but not limited to fees under 15 U.S.C.

§ 1692k(a), under Civ. R. 54(d)(1), or otherwise.




32741409 v1
                                                   9
                                       ELEVENTH DEFENSE

          Plaintiff’s recovery, if any, is limited to the amount, if any, by which the injured party

suffered injury or damage caused by the violation because any alleged violation resulted from a

bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid any

such error and that such error was not the result of negligence in the maintenance of such

procedures. O.C.G.A. § 10-1-400.

                                        TWELFTH DEFENSE

          All or part of Plaintiff’s claim is barred by the applicable statute of limitations.

                                      THIRTEENTH DEFENSE

          Plaintiff’s claims may be barred by the doctrines of res judicata and/or collateral estoppel

and/or the Rooker-Feldman doctrine.

                                      FOURTEENTH DEFENSE

          The claims asserted by Plaintiff against Defendants are barred any bankruptcy case filed

by Plaintiff, based on the doctrines of res judicata, judicial estoppel, 11 U.S.C. § 1327 (a), 11

U.S.C. § 704 , 11 U.S.C. § 541, waiver, equitable estoppel, and release. Moreover, as a result of

any such prior proceedings, Plaintiff is not the real party in interest to bring the present claims and

lacks standing to pursue the causes of action.

                                       FIFTEENTH DEFENSE

          Plaintiff lacks standing.

                                       SIXTEENTH DEFENSE

          Defendants affirmatively invokes and asserts all defenses and rights created by and under

Georgia's Fair Business Practices Act.




32741409 v1
                                                    10
                                     SEVENTEENTH DEFENSE

          Plaintiff's claim under the GFBPA is barred because the GFBPA does not encompass cases

based upon allegedly deceptive or unfair acts or practices which occur in a private transaction.

                                      EIGHTEENTH DEFENSE

          Plaintiff's claim under the GFBPA is barred because no act alleged in the Complaint

harmed the public in general.

                                      NINETEENTH DEFENSE

          Plaintiff's claims are barred, in whole or in part, by Plaintiff's failure to provide Defendants

with proper notice.

                                       TWENTIETH DEFENSE

          Defendants reserve the right to amend or add more defenses as necessary.

          WHEREFORE, Defendants respectfully request that this Court:

          1.      Dismiss Plaintiff’s Complaint with prejudice;

          2.      Enter judgment in favor of Defendants and direct Plaintiff to recover nothing from

Defendants;

          3.      Grant Defendants their attorney fees, expenses and costs pursuant to 15 U.S.C. §

1692k(a); and

          4.      Grant to Defendants such other and further relief as this Court deems just and

proper.



                                                  Respectfully submitted,

                                                  /s/ Alan D. Leeth
                                                  Alan D. Leeth
                                                  Georgia Bar No. 472031
                                                  aleeth@burr.com



32741409 v1
                                                    11
              BURR & FORMAN, LLP
              171 Seventeenth Street, NW, Suite 1100
              Atlanta, Georgia 30363
              Telephone: (404) 815-3000
              Facsimile: (404) 817-3244

              Attorney for Defendants Palisades Collection, LLC
              and Cooling & Winter, LLC




32741409 v1
                12
                              CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 17th day of December, 2018, a true and
correct copy of the foregoing was served via CM/ECF filing to the following:


Ronald Edward Daniels
P.O. Box 1834
Perry, GA 31069
ron@dlawllc.com

William D. Taylor, III
Taylor Law LLC
P.O. Box 671
Dublin, GA 31040
trey@wdtaylorlaw.com

Attorneys for Plaintiff

                                                 /s/ Alan D. Leeth
                                                 Attorney for Defendants




32741409 v1
